Order entered December 3, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00333-CR

                   JOSHUA RAY ARMSTRONG, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 15th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 071639

                                     ORDER

      Before the Court is appellant’s December 1, 2021 fourth motion for an

extension of time to file his brief. We GRANT the motion and ORDER the brief

received on November 30 filed as of the date of this order.


                                             /s/   ERIN A. NOWELL
                                                   JUSTICE